Citation Nr: 0608894	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  95-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left temporomandibular joint (TMJ) syndrome for 
the period of time prior to March 28, 2001.

2.  Entitlement to a disability rating in excess of 30 
percent for left TMJ syndrome.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
for the period of time prior to October 14, 2004.

4.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1967, from September 1990 to June 1991, and from July 
1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which established service connection for 
degenerative disk disease of the cervical and lumbar spine, 
rated 10 percent disabling, and for TMJ, rated 0 percent 
disabling.  The veteran initiated an appeal as to the 
disability ratings assigned.

The case was previously before the Board in April 1997 and 
again in December 2003, and was remanded on both occasions 
for additional development.


FINDINGS OF FACT

1.  Since service connection was established for left TMJ 
syndrome effective in February 1992, the TMJ syndrome has 
been productive of pain which limits the inter-incisal 
opening to no more than 20 millimeters.

2.  Prior to October 14, 2004, degenerative disc disease of 
the lumbar spine was manifested by no more than slight 
limitation of motion and mild intervertebral disc syndrome; 
flexion to less than 60 degrees or incapacitating episodes 
having a total duration of at least one week during a 12 
month period were not shown.

3.  Degenerative disc disease of the lumbar spine is not 
manifested by flexion to less than 30 degrees; ankylosis; 
incapacitating episodes of total duration of 4 weeks or more 
in a year requiring bedrest prescribed by a physician; 
objective evidence of any chronic neurologic symptoms due to 
this disability; or severe disc syndrome with recurring 
attacks with intermittent relief.

4.  Prior to October 14, 2004, degenerative disc disease of 
the cervical spine was manifested by no more than slight 
limitation of motion and mild intervertebral disc syndrome; 
flexion to less than 30 degrees, or combined range of motion 
less than 170 degrees, or ankylosis, or incapacitating 
episodes of total duration of 2 weeks or more in a year 
requiring bedrest prescribed by a physician, or objective 
evidence of any chronic neurologic symptoms due to this 
disability, or moderate disc syndrome with recurring attacks 
were not shown prior to October 14, 2004.

5.  VA examination on October 14, 2004, revealed that the 
veteran had a combined range of motion of the cervical spine 
of 140 degrees; degenerative disc disease of the cervical 
spine is not manifested by flexion to less than 30 degrees; 
ankylosis; incapacitating episodes of total duration of 2 
weeks or more in a year requiring bedrest prescribed by a 
physician; objective evidence of any chronic neurologic 
symptoms due to this disability; or moderate disc syndrome 
with recurring attacks.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and not 
in excess thereof, for left TMJ syndrome for the period of 
time prior to March 28, 2001, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.149, 
Diagnostic Code 9905 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for left TMJ syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.149, 
Diagnostic Code 9905 (2005).

3.  The criteria for a disability rating in excess of 10 
percent rating for degenerative disc disease of the 
lumbosacral spine, for the period prior to October 14, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5293 (prior to 
September 26, 2003), and Diagnostic Code 5243 (after 
September 26, 2003).

4.  The criteria for a disability rating in excess of 20 
percent rating for degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic 
Codes 5293 (prior to September 26, 2003), and Diagnostic Code 
5243 (after September 26, 2003).

5.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for degenerative disc disease of the 
cervical spine have been met, effective October 14, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes 5293 (prior to September 26, 2003), 
and Diagnostic Code 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in October 2001, along with multiple statements 
of the case and supplemental statements of the case dating 
back to 1993 satisfied the duty to notify provisions.  The 
veteran has been accorded several examinations for disability 
evaluation purposes and there is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Further, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Generally, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126. 

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the rating criteria for the disabilities at issue in 
the claims for increased disability ratings.  The evidence 
includes, but is not limited to: service medical records; the 
veteran's contentions, including testimony provided at an 
October 1993 hearing; private medical treatment records; VA 
medical treatment records; and, VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to each claim.  

II.  Left TMJ Syndrome 

The evidence of record reveals that the veteran suffered an 
injury to his left jaw area during service.  He has been 
service-connected for left TMJ syndrome at a 10 percent 
disability rating effective since February 1992.  An April 
2002 rating decision granted an increased rating of 30 
percent for this disability effective March 28, 2001.  The 
veteran's disability is rated under Diagnostic Code 9905, 
which governs ratings of limited motion of the 
temporomandibular articulation.  A 10 percent rating 
contemplates inter-incisal range of motion from 31 to 40 
millimeters.  A 20 percent rating contemplates inter-incisal 
range of motion from 21 to 30 millimeters.  A 30 percent 
rating is assignable for inter-incisal range of motion from 
11 to 20 millimeters.  A 40 percent evaluation is assignable 
for inter-incisal range of motion from 0 to 10 millimeters.  
The note to Diagnostic Code 9905 provides that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905. 

The evidence supports the assignment of a 30 percent 
disability rating for left TMJ syndrome the period of time 
prior to March 28, 2001.  The medical evidence of record 
reveals that the veteran's TMJ syndrome has always been 
manifested by limited inter-incisal range of motion and 
complaints of pain.  Specifically, a December 1993 VA dental 
service consultation reveals that the veteran had inter-
incisal range of motion to 20 millimeters without pain, and 
then he experienced maxillary pain with motion from 20 to 35 
millimeters.  Essentially, the pain limited the veteran's 
inter-incisal range of motion to 20 millimeters as 
contemplated by the 30 percent disability rating.  While 
other findings indicated a greater inter-incisal range of 
motion, the Board finds that the evidence as to this matter 
is in relative equipoise and resolves this matter in favor of 
the veteran.  Accordingly, 30 percent disability rating for 
left TMJ syndrome is granted for the period of time prior to 
March 28, 2001. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's left TMJ syndrome for any period of time since 
service connection has been granted.  In December 2001, the 
most recent VA dental examination of the veteran was 
conducted.  The veteran reported complaints of left 
temporomandibular joint (TMJ) pain.  Physical examination 
revealed inter-incisal opening to 20 millimeters, which the 
examiner described as "50 percent mandibular hypomobility."  
There was no evidence of malunion or nonunion of the 
mandible, and these findings were consistent with the other 
medical evidence of record related to the veteran's TMJ 
syndrome dating back to 1993.  There is simply no evidence of 
the veteran's interincisal range of motion being limited to 
less than 20 millimeters, let alone the 11 millimeters which 
would warrant the assignment of a disability rating in excess 
of 30 percent.  In the present case, the veteran has a 
maximum opening range of 20 millimeters which only warrants a 
30 percent disability rating.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.  Moreover, there is no evidence of nonunion or 
loss of the mandible, so rating the veteran's disability 
under Diagnostic Codes 9900, 9901, 9902, 9903 is not 
warranted.  38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 
9902, 9903.  Accordingly, entitlement to a disability rating 
in excess of 30 percent for left TMJ syndrome is denied.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2002).  This has been accomplished 
in the present case as the veteran is assigned a 30 percent 
disability rating for his service-connected mandible 
disability.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's service-
connected TMJ syndrome, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Degenerative Disc Disease of the Spine

Service connection for degenerative disc disease of the 
lumbar spine and cervical spine has been in effect since 
1992.  Each disability was rated as 10 percent disabling 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
A June 2005 rating decision granted an increased rating of 20 
percent for the veteran's lumbar spine disability under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  The effective date of the 20 percent rating was 
from October 2004 which is the date of the veteran's most 
recent VA orthopedic examination.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  However, the veteran is 
not service-connected for disc disease and neurologic 
examinations have been negative for evidence of radiculopathy 
or myelopathy.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 26, 2003).  Slight limitation of motion of the 
cervical spine warranted a 10 percent rating, moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective before 
September 26, 2003).  A noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005) (effective from September 26, 
2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2)(2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3)(2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6)(2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome a 10 percent rating 
contemplates incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating contemplates incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
contemplates incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, a 60 percent rating is warranted for With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bedrest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

A.  Lumbar Spine

In October 2004, the most recent VA examination of the 
veteran was conducted.  The veteran had complaints of pain 
and decreased movement of his spine.  He indicated that he 
was employed as a forklift operator and that while he took 
medication to treat his pain, he did not use a back brace nor 
had any back surgery.  Physical examination was conducted.  
There was no objective evidence of muscle spasm or 
tenderness.  Range of motion testing revealed that the 
veteran had:  flexion to 40 degrees; extension to 20 degrees, 
lateral flexion to 30 degrees, bilaterally; and, lateral 
rotation to 30 degrees, bilaterally.  Reflexes were intact 
and straight leg raising tests were negative for 
radiculopathy.  These findings were consistent with prior 
physical findings from a July 1998 VA examination which 
revealed that the veteran had:  flexion to 30 degrees; 
extension to 35 degrees, lateral flexion to 25 degrees, 
bilaterally; and, lateral rotation to 30 degrees, 
bilaterally.  Based on these findings of the more recent, 
October 2004 examination, the RO granted a 20 percent rating 
for the lumbar spine degenerative disc disease effective 
October 14, 2004.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine prior to October 14, 2004.  The evidence does 
not show that the veteran had forward flexion limited to 30 
degrees or less.  Moreover, the veteran reported having four 
incapacitating days last year which would not warrant a 
rating in excess of 20 percent.  When considered under the 
prior schedular criteria moderate degenerative disc disease 
is not shown.  Accordingly, the assignment of a disability 
rating in excess of 10 percent for the service-connected 
degenerative disc disease of the lumbar spine for the period 
prior to October 14, 2004 must be denied.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine at any time since February 1992 when service 
connection was established for this disability.  The veteran 
is currently assigned a 20 percent disability rating under 
the criteria of Diagnostic Code 5242 based on a limitation of 
forward flexion of lumbar spine to 40 degrees.  The evidence 
does not show that the veteran has forward flexion limited to 
30 degrees or less.  Moreover, the veteran reported having 
four incapacitating days last year which would not warrant a 
rating in excess of 20 percent.  When considered under the 
prior schedular criteria severe intervertebral disc syndrome 
is not shown.  Accordingly, the assignment of a disability 
rating in excess of 20 percent for the service-connected 
degenerative disc disease of the lumbar spine must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the veteran's service-
connected degenerative disc disease of the lumbar spine, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Cervical Spine

In October 2004, the most recent VA examination of the 
veteran was conducted.  The veteran had complaints of pain 
and decreased movement of his neck.  He indicated that he was 
employed as a forklift operator and that he took medication 
to treat his pain.  He also reported having four 
incapacitating days in the past year due to neck and back 
pain.  Physical examination was conducted.  There was no 
objective evidence of muscle spasm or tenderness.  Range of 
motion testing revealed that the veteran had:  flexion to 40 
degrees with pain; extension to 20 degrees, lateral flexion 
to 20 degrees, bilaterally; and, lateral rotation to 20 
degrees, bilaterally.  Reflexes were intact and grip strength 
was good.  These findings revealed a general decrease in the 
range of motion of the cervical spine from the prior physical 
findings from a July 1998 VA examination.  

The evidence supports a grant of an increased rating 
disability rating of 20 percent for the veteran's service-
connected degenerative disc disease of the cervical spine 
effective October 14, 2004.  The evidence of the most recent 
VA examination reveals that the veteran has a combined range 
of motion of the cervical spine of 140 degrees which warrants 
the assignment of a 20 percent rating under the criteria of 
Diagnostic Code 5242 (2005).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent prior to 
October 2004, or in excess of 20 percent at any time since 
the grant of service connection for degenerative disc disease 
of the cervical spine.  The evidence does not show that the 
veteran has forward flexion limited to 15 degrees or less.  
Again, the veteran reported having four incapacitating days 
last year which would not warrant a rating in excess of 20 
percent.  When considered under the prior schedular criteria 
severe intervertebral disc syndrome is not shown.  
Accordingly, the assignment of a disability rating in excess 
of 20 percent for the service-connected degenerative disc 
disease of the cervical spine must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 10 percent prior to October 14, 2004, 
or a rating in excess of 20 percent after this date, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  DeLuca Considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2002).  This has been accomplished 
in the present case as the veteran was initially assigned 10 
percent disability ratings for each spine disorder effective 
from the date of service connection, and he is presently 
assigned a 20 percent disability rating for degenerative disc 
disease of the lumbar spine and a 20 percent disability 
rating for degenerative disc disease of the cervical spine.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 


ORDER

A disability rating of 30 percent, and not in excess thereof, 
is granted for left TMJ syndrome, for the period of time 
prior to March 28, 2001, subject to the law and regulations 
governing the payment of monetary awards.  

A disability rating in excess of 30 percent for left TMJ 
syndrome is denied. 

A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine, for the period of time 
prior to October 14, 2004, is denied.

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine is denied.

A disability rating of 20 percent, and not in excess thereof, 
is granted for degenerative disc disease of the cervical 
spine, subject to the law and regulations governing the 
payment of monetary awards.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


